UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1245


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GERARD O’SHEA; KATHNELL O’SHEA; ALL ABOUT BEAUTY TRUST, Astrid
N. Dilullio, Trustee (Astrid N. Dilullio dismissed from this
matter pursuant to the Court’s Order entered 05/30/2013)
Gerard O’Shea and Kathnell O’Shea Trustees,

                Defendants – Appellants,

          and

KIM J. O’SHEA; GENESIS TRUST, Gerard O’Shea and Kathnell
O’Shea, Trustees; GAND K TRUST, Gerard O’Shea, Kathnell
O’Shea, and Kim J. O’Shea, Trustees,

                Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Irene C. Berger, District
Judge. (5:12-cv-04075)


Submitted:   July 23, 2015                  Decided:   July 27, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Gerard O’Shea, Kathnell O’Shea, Appellants Pro Se.         Marion
Elizabeth Erickson, Robert William Metzler, Tax Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Gerard and Kathnell O’Shea and All About Beauty Trust appeal

from     the   district   court’s      orders   reducing   to    judgment    the

Commissioner of Internal Revenue’s tax assessments against each of

them for unpaid tax liabilities for the 2002, 2003, and 2004 tax

years.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. O’Shea, No. 5:12-cv-04075 (S.D.W. Va.

Feb. 20, 24, & 27, 2015).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   this   court    and   argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                         3